Case 2:20-cv-00500-VBF-DFM Document 25 Filed 10/26/20 Page 1 of 3 Page ID #:456



                                                                       JS-6

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  PAUL FLORES,                              No. LA CV 20-00500-VBF (DFM)

           Petitioner,                      Order Summarily Dismissing the
                                            Habeas Petition for Lack of Subject-
              v.                            Matter Jurisdiction

  ROBERT NEWSCHMID, Warden,

           Respondent.


                                  BACKGROUND
       On January 17, 2020, Paul Flores (“Petitioner”) filed a Petition for Writ
 of Habeas Corpus by a Person in State Custody under 28 U.S.C. § 2254. See
 Dkt. 1 (“Petition”). On the same date, Petitioner requested that the instant
 proceedings be stayed under Rhines v. Weber, 544 U.S. 269 (2005). See Dkt. 3.
 The Court ordered Respondent to file an opposition or statement of non-
 opposition to Petitioner’s request. See Dkt. 5.
       On February 13, 2020, Respondent filed a Motion to Vacate the Court’s
 order on the ground that the Petition was second and successive. See Dkt. 7.
 Respondent noted that Petitioner filed a federal habeas petition in 2007, which
 was dismissed with prejudice as untimely. See id. at 1 (citing Flores v. Horel,
 No. 07-03100 (C.D. Cal. Filed May 10, 2007), Dkts. 1 (Petition), 14 (R&R), 30
 (Order Accepting R&R), 31 (Judgment), 39 (Order Denying Certificate of
Case 2:20-cv-00500-VBF-DFM Document 25 Filed 10/26/20 Page 2 of 3 Page ID #:457




 Appealability), 54 (Ninth Circuit Order Denying Certificate of Appealability)).
 Petitioner did not file a response or otherwise contact the Court. Accordingly,
 on April 7, the Court found that the Petition was second and successive and
 summarily dismissed the Petition without prejudice. See Dkts. 10 (Order), 11
 (Judgment), 12 (Order Denying Certificate of Appealability).
       On June 17, 2020, the Court granted Petitioner’s motion for relief from
 judgment under Fed. R. Civ. P. 60(b), vacated the April 7 Judgment, and
 ordered Petitioner to file a response to Respondent’s Motion to Vacate. See
 Dkt. 17. On July 20, Petitioner did so. See Dkt. 22.
                                   DISCUSSION
       As explained previously, a federal court will not consider a second or
 successive habeas corpus petition unless the petitioner shows that (1) his claim
 relies on a new rule of constitutional law, made retroactive by the Supreme
 Court, that was previously unavailable or (2) the factual predicate for the claim
 could not have been discovered previously through the exercise of due
 diligence. See 28 U.S.C. § 2244(b)(2). A district court may not decide whether
 a second or successive petition meets these requirements; the petitioner must
 obtain the authorization from the appropriate court of appeals before filing the
 petition. See id. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 157 (2007).
 The authorization from the appropriate court of appeals is a jurisdictional
 requirement. See Burton, 549 U.S. at 157.
       Here, Petitioner contends that his claims in the instant Petitioner differ
 from those raised in his prior petition, and that the new claims rely on the
 California Supreme Court’s decision in People v. Banks, 61 Cal. 4th 788
 (2015), decided after his conviction. See Response at 3-7.1 But Petitioner does


       1
         Although not raised by Petitioner, the Court notes that the dismissal of
 Petitioner’s 2007 petition for untimeliness “renders subsequent petitions

                                         2
Case 2:20-cv-00500-VBF-DFM Document 25 Filed 10/26/20 Page 3 of 3 Page ID #:458




 not dispute that he has failed to move in the Ninth Circuit for an order
 authorizing this Court to consider the Petition. Until then, the Court lacks
 jurisdiction over the case. See Burton, 549 U.S. at 157.
                                  CONCLUSION
       The Petition is DISMISSED for lack of jurisdiction. The April 7
 Judgment (Dkt. 11) and Order Denying Certificate of Appealability (Dkt. 12)
 are REINSTATED. If Petitioner wishes to make a second or successive
 application in this Court, he must first file a “Motion for Order Authorizing
 District Court to Consider Second or Successive Petition Pursuant to 28
 U.S.C. § 2244(b)(3)(A)” directly with the Ninth Circuit.



  Date: October 26, 2020                     ___________________________
                                             VALERIE BAKER FAIRBANK
                                             Senior United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. MCCORMICK
  United States Magistrate Judge




 second or successive for purpose of the AEDPA.” McNabb v. Yates, 576 F.3d
 1028, 1030 (9th Cir. 2009).


                                         3
